Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2007

Purveegiin v. USCA Third Cir
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4836




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Purveegiin v. USCA Third Cir" (2007). 2007 Decisions. Paper 945.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/945


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-208                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 06-4836
                                  ________________

                            BATSAIHAN PURVEEGIIN,

                                            Appellant


                                            v.

             USCA 3RD CIRCUIT COURTS, Corrupt Administratives;
           MARCIA M. WALDRON, USCA 3RD Cir. Court; LYNN LOPEZ,
          USCA 3RD Cir. Legal Aid; BRADFORD BALDUS, USCA 3RD Cir.
             Legal Aid; USCA 3RD CIR. CLERK ADMINISTRATION,
                          USCA 3RD Cir. Clerks Office
                    ____________________________________

                   On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 06-04580)
                      District Judge: Honorable John P. Fullam
                     __________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    April 26, 2007

           Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                 (Filed June 13, 2007)

                             _______________________

                                     OPINION
                             _______________________

PER CURIAM

     Batsaihan Purveegiin, representing himself, sued this Court, or at least its “corrupt
administratives” and “administration,” as well as members of the Court’s staff. His

allegations focused on how his pending appeals were being handled. Among other

things, he contended that his counsel in another case had seduced, or been seduced by,

Court personnel.

       The District Court denied Purveegiin’s request to proceed in forma pauperis

and dismissed Purveegiin’s complaint as legally frivolous. Purveegiin filed a notice of

appeal, opening an appeal that proceeds separately. In the District Court, Purveegiin then

filed a motion for leave to proceed in forma pauperis on appeal. The District Court

transferred the motion to this Court for disposition. Purveegiin appeals from the order

transferring his motion and requests appointment of counsel.

       Purveegiin’s appeal is without merit in fact or law. Having already denied

Purveegiin’s first motion for leave to proceed in forma pauperis, the District Court

determined that this Court would be the appropriate forum for Purveegiin’s renewed

attempt to seek in forma pauperis status. Had the District Court merely denied the

motion, Purveegiin would have been permitted to file his motion in this Court. See Fed.

R. App. P. 24(a)(5). The transfer put the motion before us without Purveegiin having to

refile it. We do not find error in the District Court’s decision. Accordingly, we will

dismiss Purveegiin’s appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and deny his motion

for appointment of counsel.




                                             2